Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Panno on August 26, 2022.
The application has been amended as follows: In claim 1, line 16, please delete the second semicolon at the end of fourth inverter. 
Please cancel claim 14, then add claim 14 to end of independent claim 10. 
With respect to claim 10, in line 8, please delete “”and””. Then please delete the period from end of sentence, and please add - - ; wherein the first control unit controls a first driving unit and a second driving unit and controls any one or more of a third driving unit and a fourth driving unit, and the second control unit controls the third and fourth driving units and controls any one or more of the first and second driving units. - -
	Then make claims 15, 16, and 17 depend on claim 10.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach, a first driving power supply unit configured to supply driving power, a first inverter configured to switch the driving power supplied by the first driving power supply unit and thereby drive the motor, and a first driving unit configured to drive the first inverter; 
a second driving power supply unit configured to supply driving power, a second inverter configured to switch the driving power supplied by the second driving power supply unit and thereby drive the motor, and a second driving unit configured to drive the second inverter; 
a third driving power supply unit configured to supply driving power, a third inverter configured to switch the driving power supplied by the third driving power supply unit and thereby drive the motor, and a third driving unit configured to drive the third inverter; 
a fourth driving power supply unit configured to supply driving power, a fourth inverter configured to switch the driving power supplied by the fourth driving power supply unit and thereby drive the motor, and a fourth driving unit configured to drive the fourth inverter;
a first control unit configured to operate the driving motor by switching the first and second inverters through the first and second driving units; and a second control unit configured to operate the driving motor by switching the third and fourth inverters through the third and fourth driving units,
wherein the first and second control units receive an operation state of the motor driving apparatus through communication between platforms, the first control unit controls the first and second driving units and controls any one or more of the third and fourth driving units, and the second control unit controls the third and fourth driving units and controls any one or more of the first and second driving units.
With respect to claim 10, the Prior Art does not teach receiving, by a first control unit and a second control unit, an operation state of the motor driving apparatus; 
determining, from the operation state of the motor driving apparatus, whether an abnormality occurred in the motor driving apparatus; 
shutting down, by the first and second control units, control over an inverter where the abnormality occurred, among a first inverter, a second inverter, a third inverter and a fourth inverter, in response to determining that the abnormality occurred; 
after shutting down the inverter where the abnormality occurred, raising, by the first and second control units, powers of remaining inverters among the first to fourth inverters;
wherein the first control unit controls a first driving unit and a second driving unit and controls any one or more of a third driving unit and a fourth driving unit, and the second control unit controls the third and fourth driving units and controls any one or more of the first and second driving units. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846